983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cheryl M. KING, Plaintiff-Appellant,v.Sidney KRAMER, County Executive;  Montgomery CountyMunicipal Government;  Marquis McClure, Officer(PO1);  D. Ferdock, Officer (PO3),Defendants-Appellees.
No. 91-6343.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 15, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Clarence E. Goetz, Chief Magistrate Judge.  (CA-90-1883)
Cheryl M. King, Appellant Pro Se.
Linda B. Thall, Senior Assistant County Attorney, Ramona Bell-Pearson, COUNTY ATTORNEY'S OFFICE, Rockville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Cheryl M. King appeals from the district court's order denying her motion for reconsideration of a grant of partial summary judgment, and dismissing her civil rights charges on a jury verdict.  Our review of the record discloses that King's arrest was supported by probable cause,  see Fisher v. Washington Metro.  Area Transit Auth., 690 F.2d 1133, 1138-39 (4th Cir. 1982), and that there was a sufficient factual basis for the conclusions reached by the jury.   See Vodrey v. Golden, 864 F.2d 28, 30 n.4 (4th Cir. 1988).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED